Citation Nr: 0005142	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-32 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
shoulder impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that continued the 20 percent rating for the veteran's left 
shoulder impairment.


FINDING OF FACT

The veteran's left shoulder disability is productive of pain, 
limitation of motion, and weakness.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for left shoulder impairment have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.71, 
Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for left shoulder impairment in a rating decision 
dated in December 1984 and assigned a zero percent rating 
effective from July 18, 1984.  Before the RO at that time 
were the veteran's service medical records that showed 
treatment for a painful left shoulder and bony deformity.  

Private medical and hospitalization records dated in June 
1987 relate to treatment for chrondomatosis of the left 
shoulder.  VA examination conducted in May 1991 revealed 
traumatic impairment of the left shoulder and normal x-ray 
findings.  VA clinical record dated in March 1993, in 
pertinent part, reveals treatment for left shoulder 
impingement.  

Included in private medical records dated in March 1996 are 
data related to limitation of motion of the veteran's 
shoulder.  Overall, the total shoulder impairment was noted 
as zero percent.  Flexion was 180 degrees; extension at 
50 degrees; abduction at 180 and 50 degrees; and internal and 
external rotation at 90 degrees.  

VA examination dated in May 1997 revealed the veteran's 
history of a rotator cuff tear and subsequent surgery repair.  
Indicated in the report are residuals of the surgery, such as 
pain, limitation of motion, and weakness.  On examination, 
the examiner noted that the veteran stiffened his joints and 
prevented an accurate examination.  In the examiner's 
opinion, the veteran purposefully blocked his range of motion 
of the left shoulder through maladaptive overt pain behavior.  
Some atrophy in the left shoulder was noted, but there was no 
evidence of crepitus.  

According to the examiner, the veteran only allowed flexion 
and/or abduction of 45 degrees, extension of 30 degrees, 
external rotation of 45 degrees, and internal rotation of 
80 degrees.  A well-healed post-operative scar over the left 
shoulder was noted.  In pertinent part, the diagnosis 
rendered was post-operative status with residuals and left 
rotator cuff repair.  An x-ray study revealed a normal left 
shoulder.   

VA hospitalization from June to July 1997 and in December 
1997 was for disabilities unrelated to the veteran's current 
claim.

In April 1999, the veteran underwent a personal hearing, at 
which time he testified that he has constant chronic pain, 
cracking, popping, and dislocation in his left shoulder.  
Transcript (T.) at 2.  The veteran further testified that he 
has weakness and it affects his ability to lift things.  (T.) 
at 2.  When asked how far he could lift his arm, the veteran 
stated that no more than ten inches from his waist.  (T.) at 
3.  The veteran stated that he mostly uses his right hand.  
(T.) at 3.  When asked if he is right or left handed, the 
veteran testified that he is right handed.  (T.) at 4.  Also, 
the veteran stated that he is not receiving treatment at this 
time.  (T.) at 4.  

During VA examination conducted in May 1999, the veteran 
complained of dislocation of his left shoulder and extreme 
pain.  On examination, the examiner noted that the veteran 
elevated forward only 10 degrees, abducted only 10 degrees, 
and would not externally or internally rotate more than a 
couple of degrees from the 10 degree position.  Overall, the 
examiner reported that the examination was internally 
unsatisfactory given that the veteran was uncooperative.  The 
diagnosis remained status post-operative rotator cuff repair 
with limitation of motion and impairment.

Analysis

The issue for determination is whether the veteran is 
entitled to an evaluation in excess of 20 percent for his 
left shoulder impairment.  A claim for an increased 
evaluation for a service-connected disability is well 
grounded if the veteran indicates that he has increased 
disability.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, 
based on the veteran's allegations of extreme pain and 
increased symptomatology associated with his left shoulder 
impairment, he has established a well grounded claim.  In 
these cases, although the regulations require a review of 
past medical history of a service-connected disability, they 
do not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.  

Impairment of the left shoulder currently is rated under 
Diagnostic Code 5201 pursuant to the schedule of ratings for 
musculoskeletal system and limitation of motion of the arm.  
38 C.F.R. § 4.71, Diagnostic Code 5201 (1999).  Under 
Diagnostic Code 5201, for the dominant (major side), an 
evaluation of 20 percent is merited for movement to the level 
of the shoulder.  Id.  Where the motion is limited to midway 
between side and shoulder level, the disability merits a 
30 percent evaluation, and where the motion is limited to 
25 degrees from the side, the disability warrants a 
40 percent evaluation.  Id.
As to the non-dominant (minor) side, the regulations provide 
that limitation of motion at the shoulder level merits a 
20 percent evaluation.  Id.  Where the motion is limited to 
midway between side and the shoulder level, the disability 
also warrants a 20 percent rating.  Id.  Where the motion is 
limited to 25 degrees from the side, the shoulder disability 
merits a 30 percent evaluation.  Id.

Given the pertinent law and regulations and the applicable 
diagnostic code, the veteran in this case has not presented 
competent evidence of shoulder impairment so as to warrant a 
higher rating.  Id.  In particular, as noted above in private 
medical records dated in 1996, the veteran's total impairment 
of the shoulder due to any limitation of motion was none.  
Essentially, the doctor noted that the veteran was capable of 
flexing, rotating, abducting, and extending fully.  
Additionally, as noted herein, during the May 1997 VA 
examination, the examiner noted that the veteran was not 
cooperative and essentially prevented an accurate examination 
of the veteran's shoulder.  However, overall, no impairment 
was demonstrated.  A contemporaneous x-ray study revealed a 
normal shoulder.  Moreover, the veteran was fully 
uncooperative during the most recent examination in May 1999, 
and as such, the examination revealed nothing further in 
support of the veteran's claim.

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination scheduled in tandem with a claim for increase, 
the claim shall be denied.  Examples of good cause include, 
but are not limited to, illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (1999).  While the veteran has reported for 
examinations, his failure to cooperate with examiners has 
prevented full evaluation of his disability.  

The veteran in this case has not attempted to reschedule his 
examination or to provide additional pertinent medical 
evidence.  The veteran is reminded here that even in cases in 
which the duty to assist is triggered, the duty ". . . is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In such situation, the Board has no alternative but 
to deny the veteran's claim.

Thus, in light of the evidence of record and the fact that on 
two occasions, the examiners noted an inability on their part 
to ascertain an accurate reading of the veteran's shoulder 
impairment due to his own maladaptive behavior, the record 
does not substantiate an evaluation in excess of the current 
20 percent.  38 C.F.R. § 4.71, Diagnostic Code 5201.  
Furthermore, aside from the veteran's lack of cooperation 
during his 1997 and 1999 examinations, clinical findings of 
record, such as those reported in March 1996 records and the 
results from the May 1997 x-ray study overall revealed a 
normal shoulder.  Thus, in view of these findings, the 
veteran in this case has not presented competent evidence of 
impairment to the extent required for the next higher rating 
of 30 percent.  Id.  

Moreover, the veteran currently is rated at 20 percent based 
on impairment of his shoulder on the dominant side.  The 
veteran testified during his personal hearing that he is 
right-handed; the veteran's shoulder impairment is on the 
left side.  Thus, as to the ratings pertinent to the minor 
side, the veteran would have to present clinical evidence of 
left shoulder impairment to the effect that his shoulder is 
limited in motion to 25 degrees from the side.  Id.  There is 
no medical evidence of record to substantiate such objective 
impairment.  Thus, the veteran's disability more nearly 
approximates the rating criteria associated with a 20 percent 
rating.  Id.

Therefore, overall, the veteran's left shoulder disability is 
not productive of impairment so as to warrant a 30 percent 
rating.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
evaluation greater than 20 percent for left shoulder 
impairment.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to an evaluation in excess of 20 percent for left 
shoulder impairment is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

